DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance:  the prior art teaches many aspects of the claimed invention, including reporting total analysis times for XRF analysis that include the total counting time and the total measurement condition change time (see US patent documents to Takahashi cited in the attached PTO-892, times include time for shifting sample from measurement site to site), and reporting the expected precision for corresponding total counting times (see JP patent documents to Kataoka, cited in the IDS filed 4/29/2022).
However, the prior art neither teaches nor reasonably suggests calculating the total analysis time as a sum of the total counting time and the total non-counting time, where the total non-counting time is a sum of the sample transfer time and the total measurement condition change time, and to output the calculated total analysis time and the calculated counting times of the respective components, where the sample transfer time represents, in a case of continuous measurement of a plurality of samples, a time required for replacement of one sample at the measurement position and, in a case of measurement of only one sample, a time required for introduction of that sample to the measurement position from outside of the sequential x-ray fluorescence spectrometer and removal of that sample from the measurement position to the outside of the sequential x-ray fluorescence spectrometer, as required by the combination as claimed in claim 1.

At best, Takahashi (cited above) teaches taking the entrance and exit positions of the sample into account for determining the optimal measurement sequence of positions of the sample (Figs.9(a) and 9(b)), but does not include the time it takes to put the sample into the chamber and the time it takes to remove the sample from the chamber.  Usui (see JP patent document cited in the attached PTO-892) teaches reporting measurement times that starts with the setting time for the first measurement and ends with the removal of the sample (see p.5 of the provided translation), but Usui does not appear to additionally report the time for loading the sample to the measurement position, as required by the claims.


Similarly, the prior art neither teaches nor reasonably suggests calculating the total analysis time as a sum of the total counting time and the total non-counting time, where the total non-counting time is a sum of the sample transfer time and the total measurement condition change time, and to output the calculated total analysis time and the calculated analytical precisions of the respective components, where the sample transfer time represents, in a case of continuous measurement of a plurality of samples, a time required for replacement of one sample at the measurement position and, in a case of measurement of only one sample, a time required for introduction of that sample to the measurement position from outside of the sequential x-ray fluorescence spectrometer and removal of that sample from the measurement position to the outside of the sequential x-ray fluorescence spectrometer, as required by the combination as claimed in claim 2.

Similarly, the prior art neither teaches nor reasonably suggests calculating the total analysis time as a sum of the total counting time and the total non-counting time, where the total non-counting time is a sum of the sample transfer time and the total measurement condition change time, and to output a specified total analysis time and the calculated analytical precisions of the respective components, where the sample transfer time represents, in a case of continuous measurement of a plurality of samples, a time required for replacement of one sample at the measurement position and, in a case of measurement of only one sample, a time required for introduction of that sample to the measurement position from outside of the sequential x-ray fluorescence spectrometer and removal of that sample from the measurement position to the outside of the sequential x-ray fluorescence spectrometer, as required by the combination as claimed in claim 3.
Claims 4-9 are allowed by virtue of their respective dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang (see Chinese patent document cited in the attached PTO-892) teaches the percentages of a total time that is typically taken up by sample transport (see p.1 of the provided translation) and then focuses on optimizing the vacuum pumping in order to shorten the total XRF analysis time; and
Ogura (see JP patent document cited in the attached PTO-892) teaches minimizing the sample transport time into and out of an XRF device (par.0005).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884